DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 2019-074644 filed 4/10/2019, which papers have been placed of record in the file.  
Claims 1-18 are pending. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2018/0009195). 
	Regarding claim 1: Takeuchi is directed to a low dielectric heat dissipation film composition comprising the following components (A) and (B): 
	(A) a maleimide resin composition containing the following components (A1) and (A2),
		(A1) a maleimide resin containing at least two or more maleimide groups per molecule ([0022])
		(A2) a polymerization initiator ([0079]).
	(B) an inorganic filler including boron nitride particles ([0083]). 
	The molecular weight of the maleimide resin component (A1) is preferably 1700 to 5000 ([0025]). It follows the maleimide equivalent, defined as the moles of maleimide groups per 100 grams resin, is well below 0.1 mol/100 g. For instance, a molecular weight of 1700 results in a maleimide equivalent of 1700 g/mol/2 mol maleimide groups = 850. Hence, the maleimide equivalent is 100/850 = 0.00118. For a maleimide resin with a molecular weight of 5000, the maleimide equivalent is calculated to be 0.0004.
	A cured material of the component (A) has a relative dielectric constant of 3.6 or less, preferably 3.1 or less, at a frequency of 10 GHz ([0104]). 
	Regarding claim 3: The bismaleimide resin contains a main chain containing an alkylene chain (abstract Takeushci). The resin may also contain arylene groups including those of 12 or more carbon atoms, e.g. naphthylene ([0050] Takeuchi). 
	Regarding claims 9, 11: The composition further comprises an epoxy resin ([0089] Takeuchi). 
	Regarding claim 17: A film comprising the low dielectric heat dissipation film composition is disclosed. 
	Regarding claim 18: A film comprising the low dielectric heat dissipation film composition is disclosed. 
	Takeuchi doesn’t mention the low dielectric film has different heat conductivities in a plane direction and in a thickness direction by 0.5 W/m.K or more.  
However, the composition produced in Takeuchi and Nishi is substantially identical to the composition produced in the instant invention, as discussed previously. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, the combination of Takeuchi and Nishi suggests a composition having different heat conductivities in a plane direction and in a thickness direction by 0.5 W/m.K or more. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.


Claim 2, 4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi as applied to claim 1 above, and further in view of Nakazumi et al. (US 2019/0153224). 
	Regarding claim 2: Takeuchi lists boron nitride filler, although doesn’t mention a hexagonal crystal structure. 
	Nakazumi is directed to a composition for use in insulating layers of printed circuit boards, wherein the inorganic filler is hexagonal boron nitride. One skilled in the art would have been motivated to have selected hexagonal boron nitride as the inorganic filler of choice in Takeuchi for sufficient thermal conductivity and can exhibit excellent peel strength and moisture absorption heat resistance. ([0074] Nakazumi). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected hexagonal boron nitride as the inorganic filler of choice in Takeuchi.
	Regarding claim 4:  The bismaleimide resin contains a main chain containing an alkylene chain (abstract Takeuchi). The resin may also contain arylene groups including those of 12 or more carbon atoms, e.g. naphthylene ([0050] Takeuchi).
Regarding claim 10: The composition further comprises an epoxy resin ([0089] Takeuchi).


Claims 5-8, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi as applied to claim 1 above, and further in view of Nishi et al. (US 2016/0060112). 
	Regarding claims 5-8: Takeuchi lists boron nitride filler, although doesn’t mention a hexagonal crystal structure. 
	Hishi is directed to a boron nitride power suitable for transmitting heat from a heat producing electronic component. The boron nitride has a hexagonal crystal structure and has a ratio of  (002 plane) to (100 plane) of 1.6-4.0 (abstract). It follows the ratio Ia/Ic is at least 0.25, specifically 0.25-0.625. One skilled in the art would have been motivated to have selected the boron nitride of Hishi as the boron nitride of choice in Takeuchi to transmit heat since it exhibits high thermal conductivity in an insulating layer of a printed circuit board ([0001] Hishi). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the boron nitride of Hishi as the filler of choice in Takeuchi.
Regarding claims 12-16: The composition further comprises an epoxy resin ([0089] Takeuchi).


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        Aero